Opinion filed November 29, 2012




                                                          In The


   Eleventh Court of Appeals
                                                       __________

                                                No. 11-12-00333-CV
                                                    __________

                                           IN RE ROBERT OCHOA



                                          Original Mandamus Proceeding


                                    MEMORANDUM                            OPINION
       Robert Ochoa is the relator in this original proceeding.                              He has filed a motion to
withdraw his petition for writ of mandamus. In the motion, relator states that the trial court has
withdrawn the order that is the subject of this original proceeding. Accordingly, the matter is
now moot. Therefore, in accordance with relator’s request, the motion to withdraw the petition
for writ of mandamus is granted.
       The petition for writ of mandamus is withdrawn, and this proceeding is dismissed.


                                                                                PER CURIAM

November 29, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1


       1
           John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.